TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00372-CR


                             Cameron Mitchell Moore, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-18-0166, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by a

brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate

record and file a pro se response, and supplied appellant with a form motion for pro se access

to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

Appellant has timely filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on

or before July 23, 2021. See id. at 321.

               It is ordered on July 13, 2021.



Before Justices Goodwin, Baker, and Smith

Do Not Publish




                                                 2